DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 5, line 1, replace “of claim 1” with “of claim 3”.
In claim 6, line 3, replace “rotates shield” with “rotates the rotary shield”.
Cancel claims 13 and 14.
In claim 16, line 1, insert “grid” after “each”.
Authorization for this examiner’s amendment was given in an interview with Leonard Linardakis on 21 March 2022.

Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a multi-source ion beam etching system, comprising a multi-source lid with a multi-source adaptor, a plurality of IBE sources coupled to the multi-source adaptor, a rotary shield assembly coupled to a shield motor mechanism 
In the prior art, Hofmann (US 20170115555 A1 and US 20140272684 A1) teaches a vapor deposition device using multiple source cathodes and having a multiple source adapter and rotatable shield similar to the current device.  However vapor deposition is distinct from ion beam etching and requires a notably different structure (i.e. a cathode as well as a deposition target and a shroud below each cathode) and the differences are such that it would not be obvious to simply replace the cathode sources of Hofmann with ion beam etching sources as this would alter both the structure and purpose of the invention of Hofmann in order to achieve an advantage (selectable types of ion beam etching sources to quickly perform complicated etching processes such as for MRAM or MTJ structures) not taught or suggested by Hofmann.  Multi-source ion beam etching systems are taught by Seto (US 20130316536 A1) and Kakizawa (JP 2013101851 A), but they are not combinable with Hofmann for the reasons described above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881